Citation Nr: 0529313	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-12 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative right inguinal hernia. 


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1976, and again from October 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted the veteran's claim of 
entitlement to service connection for post-operative right 
inguinal hernia.  The veteran perfected a timely appeal of 
this determination to the Board.

During the veteran's appeal of this case, it became clear 
that he was also claiming service connection for residual 
nerve damage related to the surgery for his right inguinal 
hernia.  In a February 2005 Supplemental Statement of the 
Case, the RO granted service connection for neuritis of the 
ilio-inguinal nerve as secondary to service-connected post-
operative right inguinal hernia.  This issue is therefore no 
longer before VA. 

As the appeal regarding the evaluation of the veteran's 
service-connected post-operative right inguinal hernia 
involves an original claim, the Board has framed this issue 
as shown on the title page.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's post-operative right inguinal hernia is not 
recurrent, readily reducible, and well supported by truss or 
belt.

2.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, are more 
favorable to the veteran's claim.

3.  The veteran's right inguinal hernia scar is painful on 
objective demonstration and has slight numbness, but is 
without instability, atrophy, scaling of skin, or underlying 
tissue damage.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for post-operative right inguinal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 4.118; 
Diagnostic Codes 7338 (2004), 7804 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in June 2005, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claim of entitlement to an increased 
evaluation for his service-connected post-operative right 
inguinal hernia, as well as the types of evidence VA would 
assist him in obtaining.  Specifically, the veteran was 
informed that he must provide evidence tending to show that 
his service-connected condition had gotten worse, and that 
this evidence could consist of medical records, employment 
records, and records from other Federal agencies.  In 
addition, the veteran was invited to submit information in 
support of his claim to VA. 

In addition, the veteran and his representative were provided 
with a copy of the January 2002 rating decision, the 
September 2002 Statement of the Case, and  February and May 
2005 Supplemental Statements of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, as well as the RO's VCAA 
and development letters, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided before the transfer and certification of 
the veteran's case to the Board.  The Board also finds that 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran and his representative have had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claim, and statements 
submitted by the veteran and his representative in support of 
his claim.  In addition, in a June 2003 statement, the 
veteran indicated that he had sent all the evidence that he 
had to VA. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative right inguinal hernia.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's post-operative right inguinal 
hernia is rated as 10 percent disabling under Diagnostic 
Codes 7338 and 7804.  Specifically, the RO rated the 
veteran's hernia as noncompensable under Diagnostic Code 7338 
for the hernia itself, and 10 percent under Diagnostic Code 
7804, for a post-operative painful scar.  

Under Diagnostic Code 7338, an inguinal hernia will be rated 
as noncompensable where the hernia is small, reducible, or 
without true hernia protrusion, or where the hernia has not 
been operated on but is reducible.  A 10 percent evaluation 
is warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted where the hernia 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  And finally, a maximum 60 percent evaluation is 
warranted where the inguinal hernia is large, postoperative, 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.

Diagnostic Code 7804 provides for a maximum 10 percent 
evaluation where a scar is superficial and painful upon 
examination.  Note 1 to this code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

At this point, the Board notes that, effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities, including scarring.  See 67 Fed. Reg. 49,596 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  The 
previous Diagnostic Code 7804, however, is nearly identical 
to the revised code, providing for a maximum 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.

The medical evidence in this case consists of post-service 
records of the veteran's care at the Bethesda Naval Hospital 
and also VA examinations in connection with his claim.  The 
first VA examination afforded the veteran was dated in July 
2001 and revealed that the veteran had undergone surgery for 
his right inguinal hernia in August 2000.  No support for his 
hernia, such as truss or belt was given, and no residuals of 
the surgery were noted, with the exception of the surgical 
scar and pain and numbness associated with nerve damage, for 
which, the Board notes, the veteran was later service-
connected.  Otherwise, the veteran described no abdominal 
pain or other residuals.  Upon examination, the veteran's 
surgical scar was noted.  It was described as a 10 cm healed 
scar of right inguinal area.  He was diagnosed with right 
inguinal hernia status post right inguinal herniorrhaphy with 
residual healed scar of the inguinal area.  

The veteran was again afforded a VA examination in May 2004.  
The examiner noted the veteran's history of inguinal hernia 
repair and subsequent numbness and pain at the site.  The 
examiner noted that veteran's scar and also indicated that 
numbness of the skin persisted.  The scar was noted to be a 
healed scar of approximately 9 cm by 0.3 cm of the right 
inguinal area.  The veteran complained of sharp pain on deep 
palpation.  The examiner also indicated that the scar was 
without elevation or depression, with no underlying soft 
tissue damage, and without inflammation, edema, or keloid 
formation.  The veteran was diagnosed with right inguinal 
hernia status post herniorrhaphy and healed scar of the right 
inguinal area secondary to surgery.  The examiner also noted 
that the residuals of the veteran's hernia surgery were 
painful scar and numbness of scar.  

Finally, the veteran was afforded a VA examination in 
November 2004.  The examiner indicated that the veteran's 
claims file was available for review and noted the veteran's 
medical history.  Upon examination, the veteran was noted to 
have a healed scar measuring approximately 10 cm of the right 
inguinal area.  The scar was noted to be nontender with some 
slight numbness of the scar medially.  There was no palpable 
hernia present.  The veteran was diagnosed with right 
inguinal hernia with healed scar of the right inguinal area 
with slight numbness of the scar area.

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for post-operative right inguinal hernia 
is not warranted.  In order to warrant a 10 percent 
evaluation under Diagnostic Code 7338, the veteran's hernia 
must be postoperative recurrent, readily reducible and well 
supported by truss or belt.  The evidence in this case 
suggests no recurrence of the veteran's hernia and no 
residuals, other than the separately rated nerve condition 
and the surgical scar.  Under Diagnostic Code 7338, 
therefore, the veteran would receive a noncompensable 
evaluation for his condition.  The RO, however, granted a 10 
percent evaluation for the veteran's postoperative hernia 
based on the pain noted to be present in the post-surgical 
scar.  While not every examiner noted pain in the scar, with 
most noting just numbness, the May 2004 examiner specifically 
found that the residuals of the veteran's hernia surgery were 
painful scar and numbness of scar.  This is sufficient to 
warrant a 10 percent evaluation under Diagnostic Code 7804.  
As this is the maximum evaluation provided for under this 
section, an evaluation in excess of 10 percent is not 
available for the veteran's scar.

Based on the foregoing, the 10 percent evaluation for the 
veteran's post-operative right inguinal hernia is continued.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative right inguinal hernia is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


